Case: 4:19-cr-00961-SRC Doc. #: 474 Filed: 03/17/21 Page: 1 of 1 PageID #: 1251


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff(s),                         )
                                              )
        v.                                    )       Case No. 4:19-cr-00961-SRC-9
                                              )
 AALIAH LESTER,                               )
                                              )
        Defendant(s).                         )

                                              Order

       This matter is before the Court on Defendant Aaliah Lester’s [322] Motion for Severance

and [323] Motion for an Early Disclosure of All Jencks Act Material. Pursuant to 28 U.S.C. §

636(b), the Court referred the motions to United States Magistrate Judge Noelle C. Collins.

Judge Collins held an evidentiary hearing on January 5, 2021. Doc. 376. On February 26, 2021,

Judge Collins issued a Report and Recommendation, recommending that the Court deny Lester’s

Motion for Severance and grant, in part, and deny, in part, Lester’s Motion for an Early

Disclosure of All Jencks Act Material. Doc. 454. Lester has not filed objections to the Report

and Recommendation, and the time to do so has passed. After careful consideration, and in light

of Lester’s failure to file objections, the Court adopts and sustains the thorough reasoning set

forth in Judge Collin’s Report and Recommendation.

       Accordingly, the Court sustains, adopts, and incorporates Judge Collin’s [454] Report

and Recommendation, denies Defendant Aaliah Lester’s [322] Motion for Severance, and grants,

in part, and denies, in part, Defendant Aaliah Lester’s [323] Motion for an Early Disclosure of

All Jencks Act Material.

       So Ordered this 17th day of March 2021.


                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE

                                                  1
